DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 77-85, 87-91, 93, and 95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,771,155 B2 in view of Kim et al. (US20190054851A1). 
	Regarding claim 77,
Claim 77 of Application No. 16/992029
Claim 1 of Patent No. 10,771,155 B2
A smart light source configured for visible light communication comprising: a controller comprising a modem and a driver, the modem being configured to receive data signal and operate the driver to generate a driving current and a modulation signal; 
A light source configured for visible light communication, comprising: a controller comprising a modem and a driver, the modem being configured to receive a data signal, wherein the controller is configured to generate one or more control signals to operate the driver to generate a driving current and a modulation signal based on the data signal; 
a light emitter configured as a pump-light device comprised of a gallium and nitrogen containing material and 
a light emitter configured as a pump-light device comprised of a gallium and nitrogen containing material and an optical cavity; 

the optical cavity comprising an optical waveguide region and one or more facet regions, wherein the optical cavity is configured with electrodes to supply the driving current based on at least one of the one or more control signals to the gallium and nitrogen containing material, wherein the driving current provides an optical gain to an electromagnetic radiation propagating in the optical waveguide region, wherein 
output a directional electromagnetic radiation through at least one of the one or more facet regions, wherein 
the electromagnetic radiation is outputted through at least one of the one or more facet regions 
the directional electromagnetic radiation is characterized by a first peak wavelength in the ultra-violet or blue wavelength regime and modulated to carry the data signal using the modulation signal by the controller; 
as a directional electromagnetic radiation characterized by a first peak wavelength in ultra-violet or blue wavelength regime, wherein the directional electromagnetic radiation is modulated to carry the data signal using the modulation signal provided by the driver; 
a wavelength converter optically coupled to the directional electromagnetic radiation from the pump-light device, wherein the wavelength converter is configured to convert at least a fraction of the directional electromagnetic radiation with the first peak wavelength to at 


a beam shaper mechanism configured to modify an angular distribution of the white-color spectrum; and 
a beam steering element configured to manipulate the beam of the white-color spectrum for illuminating a target of interest and transmitting the data signal through at least the fraction of the directional electromagnetic radiation with the first peak wavelength to a receiver at the target of interest; 
a beam steering mechanism configured to scan the white-color spectrum for illuminating multiple target areas in a selected period of time and to direct at least the fraction of the directional electromagnetic radiation with the first peak wavelength for transmitting the data signal to receivers at the multiple target areas.


	However, Claim 1 of Patent No. 10,771,155 B2 does not expressly disclose one or more sensors configured in a feedback loop circuit coupled to the controller, wherein the one or more sensors are configured to provide one or more feedback currents or voltages based on the various parameters associated with the target of interest detected in real time to the controller with one or more of light movement response, light color response, light brightness response, spatial light pattern response, and data signal communication response being triggered.
	Ulrich et al. discloses one or more sensors (Fig. 7; Fig. 8; object detection device 300) configured in a feedback loop circuit coupled to the controller (Fig. 7; Fig. 8; Para. 102; Para. 134; the (The detection is based on the light reflected back and thus providing feedback loop)), wherein the one or more sensors are configured to provide one or more feedback currents or voltages based on the various parameters associated with the target of interest detected in real time to the controller (Fig. 7; Fig. 8; Para. 259; The amount of light output from the laser diode 810 may be controlled by adjusting the voltage and/or current supplied to the laser diode 810) with one or more of light movement response, light color response, light brightness response, spatial light pattern response, and data signal communication response being triggered (Fig. 7; Fig. 8; Para. 264; The light output of the laser diode 810 may be controlled by the controller 850 based on object information).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add various sensors, as taught by Kim et al., in order to detect the various objects within the scanning region and control the light output according to the detection.
	Regarding claim 78,
Claim 78 of Application No. 16/992029
Claim 2 of Patent No. 10,771,155 B2
The smart light source of claim 77, wherein the pump-light device comprises a laser diode device.
The light source of claim 1, wherein the pump-light device comprises a laser diode device.


	Regarding claim 79,
Claim 79 of Application No. 16/992029
Claim 2 of Patent No. 10,771,155 B2

The light source of claim 1, wherein the pump-light device comprises a superluminescent diode (SLED) device.


	Regarding claim 80,
Claim 80 of Application No. 16/992029
Claim 5 of Patent No. 10,771,155 B2
The smart light source of claim 77, wherein the directional electromagnetic radiation with the first peak wavelength comprises a violet spectrum with the first peak wavelength in a range of 380 - 420 nm, and/or a blue spectrum with the first peak wavelength in a range of 420 - 480 nm.
The light source of claim 1, wherein the directional electromagnetic radiation with the first peak wavelength comprises a violet spectrum with the first peak wavelength in a range of 380-420 nm, and/or a blue spectrum with the first peak wavelength in a range of 420-480 nm.


	Regarding claim 81,
Claim 81 of Application No. 16/992029
Claim 8 of Patent No. 10,771,155 B2
The smart light source of claim 80, wherein the directional electromagnetic radiation further comprises multiple pulse-modulated light signals at a modulation frequency range selected from about 50 MHz to 300 MHz, 300 MHz to 1 GHz, and 1 GHz to 100 GHz based on the data signal.
The light source of claim 1, wherein the directional electromagnetic radiation comprises multiple pulse-modulated light signals at a modulation frequency range selected from about 50 MHz to 300 MHz, 300 MHz to 1 GHz, and 1 GHz to 100 GHz based on the data signal.


	Regarding claim 82,

Claim 9 of Patent No. 10,771,155 B2
The smart light source of claim 80, wherein the white-color spectrum comprises the multiple pulse-modulated light signals modulated based on the data signal carried by at least a fraction of the directional electromagnetic radiation from the light emitter.
The light source of claim 8, wherein the white-color spectrum comprises the multiple pulse-modulated light signals modulated based on the data signal carried by at least a fraction of the directional electromagnetic radiation from the light emitter.


	Regarding claim 83,
Claim 83 of Application No. 16/992029
Claim 10 of Patent No. 10,771,155 B2
The smart light source of claim 77, wherein the wavelength converter comprises a phosphor material configured as in a reflection mode to have a surface receiving the directional electromagnetic radiation in an incident angle, wherein the white-color spectrum is a combination of a spectrum of the second peak wavelength converted by the phosphor material, a fraction of the directional electromagnetic radiation with the first peak wavelength reflected from the surface of the phosphor material, and a fraction of the directional electromagnetic radiation scattered from interior of the phosphor material.
The light source of claim 1, wherein the wavelength converter comprises a phosphor material configured as in a reflection mode to have a surface receiving the directional electromagnetic radiation in an incident angle, wherein the white-color spectrum is a combination of a spectrum of the second peak wavelength converted by the phosphor material, a fraction of the directional electromagnetic radiation with the first peak wavelength reflected from the surface of the phosphor material, and a fraction of the directional electromagnetic radiation scattered from interior of the phosphor material.


Claim 84 of Application No. 16/992029
Claim 11 of Patent No. 10,771,155 B2
The smart light source of claim 77, wherein the wavelength converter comprises a phosphor material configured as in a transmission mode to receive the directional electromagnetic radiation passed through, wherein the white-color spectrum is a combination of a fraction of the directional electromagnetic radiation not absorbed by the phosphor material and a spectrum of the second peak wavelength converted by the phosphor material.
The light source of claim 1, wherein the wavelength converter comprises a phosphor material configured as in a transmission mode to receive the directional electromagnetic radiation passed through, wherein the white-color spectrum is a combination of a fraction of the directional electromagnetic radiation not absorbed by the phosphor material and a spectrum of the second peak wavelength converted by the phosphor material.


	Regarding claim 85, 
Claim 85 of Application No. 16/992029
Claim 12 of Patent No. 10,771,155 B2
The smart light source of claim 77, wherein the wavelength converter comprises a plurality of wavelength converting regions that respectively convert blue or violet wavelength regime to a predominantly red spectrum, or a predominantly green spectrum, and/or a predominantly blue spectrum with a longer peak wavelength than the first peak wavelength of the directional electromagnetic radiation.
The light source of claim 1, wherein the wavelength converter comprises a plurality of wavelength converting regions that respectively convert blue or violet wavelength regime to a predominantly red spectrum, or a predominantly green spectrum, and/or a predominantly blue spectrum with a longer peak wavelength than the first peak wavelength of the directional electromagnetic radiation.


Claim 87 of Application No. 16/992029
Claim 13 of Patent No. 10,771,155 B2
The smart light source of claim 77, wherein the beam shaper comprises one or a combination of more optical elements selected a list of slow axis collimating lens, fast axis collimating lens, aspheric lens, ball lens, total internal reflector (TIR) optics, parabolic lens optics, refractive optics, and micro-electromechanical system (MEMS) mirrors configured to direct, collimate, focus the beam of the white-color spectrum to at least modify an angular distribution thereof.
The light source of claim 1, wherein the beam shaper mechanism comprises one or a combination of more optical elements selected a list of slow axis collimating lens, fast axis collimating lens, aspheric lens, ball lens, total internal reflector (TIR) optics, parabolic lens optics, refractive optics, and micro-electromechanical system (MEMS) mirrors configured to direct, collimate, focus the white-color spectrum to at least modify an angular distribution thereof.


	Regarding claim 88,
Claim 88 of Application No. 16/992029
Claim 15 of Patent No. 10,771,155 B2
The smart light source of claim 77, wherein the beam steering element is configured to manipulate and direct the beam of the white-color spectrum as an illumination source with spatial modulation for illuminating a surface at the target of interest along a preferred direction.
The light source of claim 1, including a beam steering driver, wherein the beam steering mechanism is configured to direct the white-color spectrum to scan the spatial range around the multiple target areas based on output from the beam steering driver.


	Regarding claim 89,

Claim 15 of Patent No. 10,771,155 B2
The smart light source of claim 88, wherein the beam steering element further is configured to direct the white-color spectrum for dynamically scanning a spatial range around the target of interest.
The light source of claim 1, including a beam steering driver, wherein the beam steering mechanism is configured to direct the white-color spectrum to scan the spatial range around the multiple target areas based on output from the beam steering driver.


	Regarding claim 90, the present combination discloses The smart light source of claim 77, as described and applied above, wherein the one or more sensors comprise one or a combination of multiple of sensors selected from microphone, geophone, motion sensor, radio-frequency identification (RFID) receivers, hydrophone, chemical sensors including a hydrogen sensor, CO2 sensor, or electronic nose sensor, flow sensor, water meter, gas meter, Geiger counter, altimeter, airspeed sensor, speed sensor, range finder, piezoelectric sensor, gyroscope, inertial sensor, accelerometer, MEMS sensor, Hall effect sensor, metal detector, voltage detector, photoelectric sensor, photodetector, photoresistor, pressure sensor, strain gauge, thermistor, thermocouple, pyrometer, temperature gauge, motion detector, passive infrared sensor, Doppler sensor, biosensor, capacitance sensor, video cameras,, transducer, image sensor, infrared sensor, radar, SONAR, LIDAR (Kim et al., Fig. 7; the object detection device 300 includes Lidar).
	Regarding claim 91, the present combination discloses The smart light source of claim 90, as described and applied above, wherein the one or more sensors is configured in the feedback loop circuit to provide a feedback current or voltage to tune a control signal for operating the driver to adjust brightness and color of the directional electromagnetic radiation from the light-emitter (Kim et al., Fig. 7; Fig. 8; Para. 259; The amount of light output from the laser diode 810 may be controlled by adjusting the voltage and/or current supplied to the laser diode 810).
	Regarding claim 93, the present combination discloses The smart light source of claim 90, as described and applied above, wherein the one or more sensors is configured in the feedback loop circuit to send a feedback current or voltage back to the controller to change the driving current and the modulation signal for changing the data signal to be communicated through at least a fraction of the directional electromagnetic radiation modulated by the modulation signal (Kim et al., Fig. 7; Fig. 8; Fig. 9; Para. 259; Para. 417; The amount of light output from the laser diode 810 may be controlled by adjusting the voltage and/or current supplied to the laser diode 810. The controller 850 may control the interface 830 so as to transmit a signal to the vehicle output unit 250 for generating an alarm when the laser diode 810 is controlled so as to be turned off (S970)).
	Regarding claim 95, the present combination discloses the smart light source of claim 77, as described and applied above, wherein the controller is a microprocessor disposed in a smart phone, a smart watch, a computerized wearable device, a tablet computer, a laptop computer, a vehicle-built-in computer, a drone (Kim et al., Fig. 1; Fig. 3; the controller is placed in a vehicle).
Allowable Subject Matter
Claims 86, 92, 94, and 96-103 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870.  The examiner can normally be reached on M-F 9:5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAI M LEE/Examiner, Art Unit 2636